HENDERSON, Justice
(concurring in result).
I join my colleagues in a reversal for two reasons: (1) the trial court failed to apply the proper standard of proof required by the Indian Child Welfare Act in a disposi-tional hearing; (2) SDCL 15-6-52(a) requires that the trial court “find the facts specially and state separately its conclusions of law thereon, * * While there is no statutory form prescribed, it is obvious that in this case the trial court attempted to encompass findings of fact and conclusions of law within an order of disposition. In S.J.Z., 252 N.W.2d 224, 226 (S.D.1977), in footnote one, we expressed:
Hereafter, we will require separate findings of fact and conclusions of law to be entered after the adjudication hearing and the dispositional hearing.
*816I joined my colleagues in this Court’s decision In re Guardianship of D.L.L. & C.L.L., 291 N.W.2d 278 (S.D.1980). I am bound by that decision and its legal impact on the Indian children of this state. However, I do not desire to marry myself to the tangential reference regarding the Department of Interior’s guidelines. That Department’s interpretation of the Indian Child Welfare Act is not law.